DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 3, and 5-30 are pending.
Claims 1 and 20 are currently amended.
Claims 1, 3, and 20-21 are currently amended.
Claims 2 and 4 were cancelled.
Claims 1, 3, and 5-30 have been examined.

Priority
This application is a 371 of PCT/EP2015/079172 filed on 12/09/2015, which claims PCTEP2015062742 filed on 06/08/2015.

Withdrawn Objection & Rejection
The objection of claim 13 is withdrawn because the amendment to claim 13 overcomes the objection.
The rejection of claims 1, 3, and 5-30 under 35 U.S.C. 112(a) is withdrawn because the amendments to the claims overcomes the rejection.



Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/21/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Maintained Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1, 3, 5-12, 14-15, 17-19, and 20-30 are rejected under 35 U.S.C. 103 as being unpatentable over Kwan et al. (J Clin Invest. 2012;122(6):2234-2238, previously cited 3/18/2022.) in view of Nunn et al. (US 2012/0115773 A1, previously cited 3/18/2022).

    PNG
    media_image1.png
    584
    1043
    media_image1.png
    Greyscale
Claim 1 is drawn to a method of treating acute graft-versus-host disease (GVHD) shown as follows.


    PNG
    media_image2.png
    150
    436
    media_image2.png
    Greyscale
Kwan et al. teach Acute graft-versus-host disease (GVHD) is a serious complication of allogeneic hematopoietic cell transplantation (allo-HCT) that results from donor allogeneic T cell attack on host tissues. Kwan et al. suggest activation of C3 and C5 complement signal pathways involved in pathogenesis of GVHD as T cells deficient in C3a receptor (C3aR) and/or C5a receptor (C5aR) responded weakly in allogeneic hosts and exhibited limited ability to induce GVHD. Kwan et al. further suggest inhibition of complement signaling pathway, such as a direct gene knockout, as a therapeutic strategy for treating GvHD in humans (Abstract; p2237, Fig 3D). Kwan et al. teach administration of a therapeutic peptide as an alternative to gene knockout to block C5 complement signaling pathway posttransplant to improve the clinical manifestations of GVHD (p2235, col 2, last two para; p2237). Kwan et al. further teach a therapeutic peptide is systemically administered by infusion (p2235, col 2, last para).
Kwan et al. do not teach administration of a peptide of SEQ ID NO: 2 to block C5aR signaling pathway to treat acute graft-versus-host disease (GVHD) following an allogeneic transplant. 

    PNG
    media_image3.png
    235
    569
    media_image3.png
    Greyscale
Similarly, Nunn et al. teach a modified OmCI polypeptide for the treatment of a disease or condition mediated by complement [Abstract, 0103]. Nunn et al. teach the use of a preferred complement inhibitor polypeptide to block C5 complement signal pathways by inhibiting cleavage of C5 by the C5 convertase both the classical and alternative pathways to treat a human disease [0069, 0105]. Nunn et al. teach the inhibitor polypeptide is SEQ ID NO: 2 or SEQ ID NO: 3 (aa 19-168 of SEQ ID NO: 2) [0044, claim 3]. Nunn’s SEQ ID NO: 2 has 100% homology to the instant SEQ ID NO: 2 shown as follows. Nunn et al. teach administration of therapeutically effective amount of the OmCI polypeptide to ameliorate one or more symptoms of a disease or condition [0105] mediated by complement [0103]. Nunn et al. further teach the inhibitor polypeptide is SEQ ID NO: 2 can be administered via various routes including infusion (systemic administration), reading on claims 1, 3, and 20-29. 
One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to combine Kwan’s therapeutic strategy for treating Acute graft-versus-host disease (GvHD) in humans with Nunn’s therapeutic polypeptide SEQ ID No: 2 because (a) Kwan et al. teach administration of a peptide to block the C5 complement signaling pathway as a therapeutic strategy for treating GvHD in humans (Abstract; p2237, Fig 3D; p2235, col 2, last two para; p2237) and (b) Nunn et al. teach administration of a complement inhibitor polypeptide SEQ ID NO: 2 or 3 [0044, claim 3] able to block C5 complement signal pathways by inhibiting cleavage of C5 by the C5 convertase both the classical and alternative pathways to treat a human disease for treating one or more symptoms of a disease or condition [0069, 0105] mediated by complement [0103]. The combination would have reasonable expectation of success because both references teach administration of a therapeutic peptide to block C5 complement signal pathways to treat a disease or condition mediated by complement.
With respect to claims 5-8 and 30, neither Kwan et al. nor Nunn et al. teaches a patient with acute graft-versus-host disease (GVHD) after allogeneic transplant having a test of complement C5 polymorphism.
With respect to claims 9-11, neither Kwan et al. nor Nunn et al. teaches a patient with acute graft-versus-host disease (GVHD) after allogeneic transplant receiving a monoclonal antibody treatment.
With respect to claim 12, neither Kwan et al. nor Nunn et al. teaches or suggests a patient selected for treatment with the agent of the invention on the basis of decreased effectiveness in the subject of a different agent.
With respect to claim 14, Kwan et al. teach Acute graft-versus-host disease (GVHD) is a serious complication of allogeneic hematopoietic cell transplantation (allo-HCT) that results from donor allogeneic T cell attack on host tissues (Abstract), reading on the subject has tissue damage arising from the GVHD.
With respect to claim 15, Kwan et al. teach Acute graft-versus-host disease (GVHD) is a serious complication of allogeneic hematopoietic cell transplantation (Abstract). Furthermore, Kwan et al. do not teach the treated subject receiving GVHD prophylaxis.

    PNG
    media_image4.png
    178
    398
    media_image4.png
    Greyscale
With respect to claim 17, one of ordinary skill in the art before the effective filing date would have been found it obvious to treat a GVHD subject until the subject is no longer considered to be suffering from acute GVHD or the subject no longer requires treatment.
With respect to claims 18-19, Kwan et al. show intestinal tissue damage of large bowel resulting from GVHD as follows (p2237, Fig 3B). 
Applicant’s Arguments
(i) Nunn et al. was not recognized in the art as a C5aR antagonist. Therefore, it would not have been obvious to substitute Nomacopan for the C5aR antagonist of Kwan et al. (Remarks, p8, para 4-7 bridging to p9, para 1-5).
(ii) One of ordinary skill would not have been motivated to diverge from the specific teaching of Kwan to use a compound that binds directly to C5aR to treat GvHD according to Figure 2a and 2b of Ricklin & Lambris, Nat. Biotech. 2007; 25:1265-74 (Remarks, p9, last para bridging to p10, para 1).
(iii) The cited documents lack any teaching or suggestion to treat GvHD with an agent that targets C5, and accordingly cannot render the present claims obvious for this reason as well (Remarks, p10, para 2).
Response to Arguments
Applicant's arguments filed 6/21/2022 have been fully considered but they are not persuasive for the reasons as follows.
Applicant’s argument (i) is not persuasive because applicant narrowly interprets Kwan et al. by limiting Kwan’s teaching to an enabled example of a single C5R antagonist peptide. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the present case, Kwan et al. suggest inhibition of C5 complement signaling pathway as a therapeutic strategy for treating GvHD in humans comprising a direct gene knockout (Abstract; p2237, Fig 3D), not limited to administration of a C5R antagonist peptide in an example as argued by applicant. Nunn et al. teach the use of a preferred complement inhibitor polypeptide to block C5 complement signal pathways by inhibiting cleavage of C5 by the C5 convertase both the classical and alternative pathways to treat a human disease [0069, 0105]. Because both Kwan et al. and Nunn et al. teach administration of a therapeutic peptide to block the C5 complement signaling pathway for treatment of a disease or condition mediated by complement, one of ordinary skill in the art before the effective filing date of this invention would have found it obvious to select an individual therapeutic peptide from Kwan’s peptide and Nunn’s SEQ ID Nos: 2-3, or a combination thereof to block C5 signal pathways for the treatment a disease mediated by complement including acute graft-versus-host disease (GVHD).
Applicant’s argument (ii) is not persuasive because the reference of Nat. Biotech. 2007; 25:1265-74 as argued by applicant does not disclose acute graft-versus-host disease (GVHD) as claimed. Thus, the reference of Nat. Biotech argued by applicant is not the most relevant prior art reference rendering the argument (ii) not persuasive. 
Applicant’s argument (iii) is not persuasive because the argument is false. Kwan et al. suggest inhibition of C5 complement signaling pathway as a therapeutic strategy for treating GvHD in humans comprising a direct gene knockout (Abstract; p2237, Fig 3D), not limited to administration of a C5R antagonist peptide in an example as argued by applicant. Nunn et al. teach the use of a preferred complement inhibitor polypeptide to block C5 complement signal pathways by inhibiting cleavage of C5 by the C5 convertase both the classical and alternative pathways to treat a human disease [0069, 0105] mediated by complement [Abstract, 0103]. Because both Kwan et al. and Nunn et al. teach administration of a therapeutic peptide to block the C5 complement signaling pathway for treatment of a disease or condition mediated by complement, one of ordinary skill in the art before the effective filing date of this invention would have found it obvious to select an individual therapeutic peptide from Kwan’s peptide and Nunn’s SEQ ID Nos: 2-3, or a combination thereof to block C5 signal pathways for the treatment a disease mediated by complement including acute graft-versus-host disease (GVHD).
For at least the reasons above, the arguments are not persuasive.

2.	Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kwan et al. in view of Nunn et al. as applied to claims 1, 3, 5-12, 14-15, 17-19, and 20-30 and further in view of Saliba et al. (Blood. 2007;109:2751-2758, previously cited 3/18/2022).
Claim 13 is drawn to the subject has a GVHD symptom at stage 1 to 4 or a clinical grading of I-IV.
Kwan et al. in view of Nunn et al. teach a method of treating acute graft-versus-host disease (GVHD) following an allogeneic transplant as applied to claims 1, 3, 5-12, 14-15, 17-19, and 20-30 above.
Kwan et al. in view of Nunn et al. do not teach GVHD symptom at stage 1 to 4 or a clinical grading of I-IV.
Similarly, Saliba et al. teach acute graft-versus-host disease (GVHD) is a major limiting factor in allogeneic hematopoietic stem cell transplantation (Abstract, col 1). Saliba et al. show GVHD symptoms comprising stage 1 to 4 and a clinical grading of I-IV shown above (p2753, Table 2), reading on claim 13.
With respect to claim 16, Saliba et al. show patients comprising hyperacute GVHD (p2753, Table 2).
One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to combine the teachings (Kwan et al. in view of Nunn et al.) with Saliba’s GVHD symptoms because (a) Kwan et al. in view of Nunn et al. teach a method of treating GVHD following an allogeneic transplant in a patient and (b) Saliba et al. teach GVHD symptoms comprising stage 1 to 4 and a clinical grading of I-IV (p2753, Table 2). The combination would have reasonable expectation of success because the references teach GVHD patients.
Response to Arguments
Applicant's arguments filed 6/21/2022 have been fully considered but they are not persuasive. See response to arguments above.

3.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kwan et al. in view of Nunn et al. as applied to claims 1, 3, 5-12, 14-15, 17-19, 20-30, and further in view of Gulbahce et al. (Am J Clin Pathol 2003;119:568-573, previously cited 3/18/2022).
Claim 20 is drawn to a method of treating GVHD as follows

[AltContent: textbox ([img-media_image5.png]
 [img-media_image6.png])]
Kwan et al. in view of Nunn et al. teach a method of treating acute graft-versus-host disease (GVHD) following an allogeneic transplant as applied to claims 1, 3, 5-12, 14-15, 17-19, and 20-30 above.
Kwan et al. in view of Nunn et al. do not teach acute GVHD, comprising systemically administering to an allogeneic solid organ transplant recipient in need.

    PNG
    media_image7.png
    284
    664
    media_image7.png
    Greyscale
Similarly, Gulbahce et al. teach Graft-vs-host disease (GVHD), a common complication of allogeneic bone marrow transplantation, also may be seen after solid organ transplantation and in immunocompromised people (p568, col 2, para 1). Gulbahce et al. show patients suffering from acute GVHD after solid organ transplant shown above (Abstract; p569, Table 1), reading on the limitation of claim 20.
One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to combine the teachings (Kwan et al. in view of Nunn et al.) and Gulbahce’s teaching of GVHD associated allogeneic bone marrow transplantation because (a) Kwan et al. in view of Nunn et al. teach administration of the instant SEQ ID NO: 2 to treat GVHD and (b) Gulbahce et al. teach Graft-vs-host disease (GVHD), a common complication of allogeneic bone marrow transplantation, also may be seen after solid organ transplantation and in immunocompromised people (p568, col 2, para 1). The combination would have reasonable expectation of success because the references teach Graft-vs-host disease (GVHD).
Response to Arguments
Applicant's arguments filed 6/21/2022 have been fully considered but they are not persuasive. See response to arguments above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claims 1, 3, 5-12, 14-15, 17-19 and 21-30 are rejected on the ground of nonstatutory
double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,192,648 B2 (the ‘648 patent) in view of Kwan et al. (J Clin Invest. 2012;122(6):2234-2238.).
Claim 1 of the ‘648 patent disclosed a C5 complement signaling pathway inhibitory polypeptide of SEQ ID No: 2 with 100% homology to the instant SEQ ID NO: 2.
Claim 1 of the ‘648 patent does not teach systemically administering the polypeptide to treat acute graft-versus-host disease (GVHD) following an allogeneic transplant.
Kwan et al. teach Acute graft-versus-host disease (GVHD) is a serious complication of allogeneic hematopoietic cell transplantation (allo-HCT) that results from donor allogeneic T cell  attack on host tissues. Kwan et al. suggest activation of C3 and C5 complement signal pathways involved in pathogenesis of GVHD as T cells deficient in C3a receptor (C3aR) and/or C5a receptor (C5aR) responded weakly in allogeneic hosts and exhibited limited ability to induce GVHD. Kwan et al. further suggest inhibition of complement signaling pathways, such as a direct gene knockout, as a therapeutic strategy for treating GvHD in humans (Abstract; p2237, 
    PNG
    media_image2.png
    150
    436
    media_image2.png
    Greyscale
Fig 3D). Kwan et al. further teach administration of a therapeutic peptide as an alternative to gene knockout to block C5 complement signaling pathway posttransplant to improve the clinical manifestations of GVHD (p2235, col 2, last two para; p2237). Kwan et al. teach a therapeutic peptide is systemically administered by infusion (p2235, col 2, last para).
One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to combine claim 1 of the ‘648 patent Kwan’s therapeutic strategy for treating Acute graft-versus-host disease (GvHD) in humans because (a) claim 1 of the ‘648 patent disclosed a C5 complement signaling pathway inhibitory polypeptide of SEQ ID No: 2 and (b) Kwan et al. teach administration of a peptide to inhibit the C5 complement signaling pathway as a therapeutic strategy for treating GvHD in humans (Abstract; p2237, Fig 3D; p2235, col 2, last two para; p2237). The combination would have reasonable expectation of success because both references teach a peptide able to inhibit the C5 complement signaling pathway. Thus, claim 1 of the ‘648 patent in view of Kwan et al. is obvious to the instant claims 1, 3, and 21.
Claim 1 of the ‘648 patent disclosed a peptide of SEQ ID NO: 2 with 100% homology to the instant SEQ ID NO: 2, satisfying the instant claims 22-29.
With respect to claims 5-8 and 30, neither Kwan et al. nor claim 1 of the ‘648 patent teaches a patient with acute graft-versus-host disease (GVHD) after allogeneic transplant having a test of complement C5 polymorphism.
With respect to claims 9-11, neither Kwan et al. nor claim 1 of the ‘648 patent teaches a patient with acute graft-versus-host disease (GVHD) after allogeneic transplant receiving a monoclonal antibody treatment.
With respect to claim 12, neither Kwan et al. nor claim 1 of the ‘648 patent teaches or suggests a patient selected for treatment with the agent of the invention on the basis of decreased effectiveness in the subject of a different agent.
With respect to claim 14, Kwan et al. teach Acute graft-versus-host disease (GVHD) is a serious complication of allogeneic hematopoietic cell transplantation (allo-HCT) that results from donor allogeneic T cell attack on host tissues, reading on the subject has tissue damage arising from the GVHD. 
With respect to claim 15, Kwan et al. teach Acute graft-versus-host disease (GVHD) is a serious complication of allogeneic hematopoietic cell transplantation (Abstract). Furthermore, Kwan et al. do not teach the treated subject receiving GVHD prophylaxis.
With respect to claim 17, one of ordinary skill in the art before the effective filing date would have been found it obvious to treat a GVHD subject until the subject is no longer considered to be suffering from acute GVHD or the subject no longer requires treatment.
With respect to claims 18-19, Kwan et al. show intestinal tissue damage of large bowel resulting from GVHD as follows (p2237, Fig 3B). 

    PNG
    media_image4.png
    178
    398
    media_image4.png
    Greyscale



Response to Arguments
Applicant's arguments filed 6/21/2022 have been fully considered but they are not persuasive. See response to arguments above.

2.	Claims 13 and 16 are rejected on the ground of nonstatutory double patenting as being unpatenta over claim 1 of U.S. Patent No. 9192648 B2 (the ‘648 patent) in view of Kwan et al. as applied to claims 1, 3, 5-12, 14-15, 17-19, 21-30, and further in view of Saliba et al. (Blood. 2007;109:2751-2758.).
Claim 1 of the ‘648 patent in view of Kwan et al. teach a method of treating acute graft-versus-host disease (GVHD) following an allogeneic transplant as applied to claims 1, 3, 5-12, 13-14, 17-19, and 21-30 above.

    PNG
    media_image8.png
    319
    328
    media_image8.png
    Greyscale
Claim 1 of the ‘648 patent in view of Kwan et al. do not teach GVHD symptom at stage 1 to 4 or a clinical grading of I-IV. 
Similarly, Saliba et al. teach acute graft-versus-host disease (GVHD) is a major limiting factor in allogeneic hematopoietic stem cell transplantation (Abstract, col 1). Saliba et al. show GVHD symptoms comprising stage 1 to 4 and a clinical grading of I-IV shown as follows (p2753, Table 2). Because both Kwan et al. and Saliba et al. teach Acute graft-versus-host disease (GVHD) is related to allogeneic hematopoietic cell transplantation, one of ordinary skill in the art before the effective filing date of this invention would have found it obvious to classify a GVHD patient by a symptom at stage 1 to 4 or a clinical grading of I-IV, reading on claim 13.
With respect to claim 16, Saliba et al. show patients comprising hyperacute GVHD (p2753, Table 2).
Response to Arguments
Applicant's arguments filed 6/21/2022 have been fully considered but they are not persuasive. See response to arguments above.


    PNG
    media_image9.png
    543
    524
    media_image9.png
    Greyscale
3.	Claims 1, 3, 9-11, 14-15, 17-19, and 21-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 15 of U.S. Patent No. 11,052,129 B2 (the ‘129 patent) in view of Kwan et al. (J Clin Invest. 2012;122(6):2234-2238.).
Claim 1 disclosed a method of treating a complement-mediated disease as follows. The disclosed protein of SEQ ID NO: 2 has 100% homology to the instant SEQ ID No: 2.
Claim 7 of the ‘129 patent disclosed the treated subject is human.
Claim 15 of the ‘129 patent disclosed the treated complement-mediated disease as graft versus host disease (GVHD).
Claim 1, 7, or 15 of the ‘129 patent does not teach systemically administering to a human subject having acute graft-versus-host disease (GVHD) following an allogeneic transplant.

    PNG
    media_image2.png
    150
    436
    media_image2.png
    Greyscale
Kwan et al. teach Acute graft-versus-host disease (GVHD) is a serious complication of allogeneic hematopoietic cell transplantation (allo-HCT) that results from donor allogeneic T cell attack on host tissues. Kwan et al. suggest activation of C3 and C5 complement signal pathways involved in pathogenesis of GVHD as T cells deficient in C3a receptor (C3aR) and/or C5a receptor (C5aR) responded weakly in allogeneic hosts and exhibited limited ability to induce GVHD. Kwan et al. further suggest inhibition of complement signaling pathways, such as a direct gene knockout, as a therapeutic strategy for treating GvHD in humans (Abstract; p2237, Fig 3D). Kwan et al. further teach administration of a therapeutic peptide as an alternative to gene knockout to block C5 complement signaling pathway posttransplant to improve the clinical manifestations of GVHD (p2235, col 2, last two para; p2237). Kwan et al. teach a therapeutic peptide is systemically administered by infusion (p2235, col 2, last para).
Claim 1 of the ‘648 patent disclosed a peptide of SEQ ID NO: 2 with 100% homology to the instant SEQ ID NO: 2, satisfying the instant claims 22-29.
With respect to claims 9-11, neither Kwan et al. nor claim 1 of the ‘129 patent teaches a patient with acute graft-versus-host disease (GVHD) after allogeneic transplant receiving a monoclonal antibody treatment.
With respect to claim 14, Kwan et al. teach Acute graft-versus-host disease (GVHD) is a serious complication of allogeneic hematopoietic cell transplantation (allo-HCT) that results from donor allogeneic T cell attack on host tissues, reading on the subject has tissue damage arising from the GVHD.
With respect to claim 15, Kwan et al. teach Acute graft-versus-host disease (GVHD) is a serious complication of allogeneic hematopoietic cell transplantation (Abstract). Furthermore, Kwan et al. do not teach the treated subject receiving GVHD prophylaxis.
With respect to claim 17, one of ordinary skill in the art before the effective filing date would have been found it obvious to treat a GVHD subject until the subject is no longer considered to be suffering from acute GVHD or the subject no longer requires treatment.

    PNG
    media_image4.png
    178
    398
    media_image4.png
    Greyscale
With respect to claims 18-19, Kwan et al. show intestinal tissue damage of large bowel resulting from GVHD as follows (p2237, Fig 3B).

Response to Arguments
Applicant's arguments filed 6/21/2022 have been fully considered but they are not persuasive. See response to arguments above. The examiner makes correction of the typographical error for the prior ODP patent number. The correct patent number is U.S. Patent No. 11,052,129 consistent with the PTO-892 of record dated 3/18/2022.

4.	Claims 13 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 15 of U.S. Patent No. 11,052,129 B2 (the ‘129 patent) in view of Kwan et al. as applied to claims 1, 3, 9-11, 14-15, 17-19, and 21-29 and further in view of Saliba et al. (Blood. 2007;109:2751-2758.).
Claims 1, 7, and 15 of the ‘129 patent in view of Kwan et al. disclosed a method of treating acute graft-versus-host disease (GVHD) following an allogeneic transplant as applied to claims 1, 3, 5-12, 13-14, 17-19, and 21-30 above.
Claims 1, 7, and 15 of the ‘129 patent in view of Kwan et al. do not teach GVHD symptom at stage 1 to 4 or a clinical grading of I-IV. 

    PNG
    media_image8.png
    319
    328
    media_image8.png
    Greyscale
Similarly, Saliba et al. teach acute graft-versus-host disease (GVHD) is a major limiting factor in allogeneic hematopoietic stem cell transplantation (Abstract, col 1). Saliba et al. show GVHD symptoms comprising stage 1 to 4 and a clinical grading of I-IV shown as follows (p2753, Table 2). Because both Kwan et al. and Saliba et al. teach Acute graft-versus-host disease (GVHD) is related to allogeneic hematopoietic cell transplantation, one of ordinary skill in the art before the effective filing date of this invention would have found it obvious to classify a GVHD patient by a symptom at stage 1 to 4 or a clinical grading of I-IV, reading on claim 13.
With respect to claim 16, Saliba et al. show patients comprising hyperacute GVHD (p2753, Table 2).
Response to Arguments
Applicant's arguments filed 6/21/2022 have been fully considered but they are not persuasive. See response to arguments above.

5.	Claims 1, 3, 5-12, 14-15, 17-19 and 21-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1of U.S. Patent No. 8,993,264 B2 (the ‘264 patent) in view of Nunn et al. (US 2012/0115773 A1) and Kwan et al. (J Clin Invest. 2012;122(6):2234-2238.).
Claim 1 of the ‘264 patent disclosed a protein sequence of SEQ ID No: 2 with 100% homology to this instant SEQ ID NO: 2. Nunn et al. is recited to show the protein of SEQ ID No: 2 is a complement inhibitor polypeptide inhibiting cleavage of C5 by the C5 convertase both the classical and alternative pathways.

    PNG
    media_image2.png
    150
    436
    media_image2.png
    Greyscale
Kwan et al. teach Acute graft-versus-host disease (GVHD) is a serious complication of allogeneic hematopoietic cell transplantation (allo-HCT) that results from donor allogeneic T cell attack on host tissues. Kwan et al. suggest activation of C3 and C5 complement signal pathways involved in pathogenesis of GVHD as T cells deficient in C3a receptor (C3aR) and/or C5a receptor (C5aR) responded weakly in allogeneic hosts and exhibited limited ability to induce GVHD. Kwan et al. further suggest inhibition of complement signaling pathways, such as a direct gene knockout, as a therapeutic strategy for treating GvHD in humans (Abstract; p2237, Fig 3D). Kwan et al. further teach administration of a therapeutic peptide as an alternative to gene knockout to block C5 complement signaling pathway posttransplant to improve the clinical manifestations of GVHD (p2235, col 2, last two para; p2237). Kwan et al. teach a therapeutic peptide is systemically administered by infusion (p2235, col 2, last para). Because both Kwan et al. and Nunn et al. teach administration of a therapeutic peptide to block the C5 complement signaling pathway for treatment of a disease or condition mediated by complement, one of ordinary skill in the art before the effective filing date of this invention would have found it obvious to select an individual therapeutic peptide from Kwan’s peptide and Nunn’s SEQ ID Nos: 2-3, or a combination thereof to block C5 signal pathways for the treatment a disease mediated by complement including acute graft-versus-host disease (GVHD). Thus, claim 1 of the ‘264 patent in view of Nunn et al. and Kwan et al. is obvious to the instant claims 1, 3, and 21.
Claim 1 of the ‘264 patent disclosed a peptide of SEQ ID NO: 2 with 100% homology to the instant SEQ ID NO: 2, satisfying the instant claims 22-29.
With respect to claims 5-8 and 30, neither Kwan et al. nor claim 1 of the ‘264 patent teaches a patient with acute graft-versus-host disease (GVHD) after allogeneic transplant having a test of complement C5 polymorphism.
With respect to claims 9-11, neither Kwan et al. nor claim 1 of the ‘264 patent teaches a patient with acute graft-versus-host disease (GVHD) after allogeneic transplant receiving a monoclonal antibody treatment.
With respect to claim 12, neither Kwan et al. nor claim 1 of the ‘264 patent teaches or suggests a patient selected for treatment with the agent of the invention on the basis of decreased effectiveness in the subject of a different agent.
With respect to claim 14, Kwan et al. teach Acute graft-versus-host disease (GVHD) is a serious complication of allogeneic hematopoietic cell transplantation (allo-HCT) that results from donor allogeneic T cell attack on host tissues, reading on the subject has tissue damage arising from the GVHD.
With respect to claim 15, Kwan et al. teach Acute graft-versus-host disease (GVHD) is a serious complication of allogeneic hematopoietic cell transplantation (Abstract). Furthermore, Kwan et al. do not teach the treated subject receiving GVHD prophylaxis.
With respect to claim 17, one of ordinary skill in the art before the effective filing date would have been found it obvious to treat a GVHD subject until the subject is no longer considered to be suffering from acute GVHD or the subject no longer requires treatment.

    PNG
    media_image4.png
    178
    398
    media_image4.png
    Greyscale
With respect to claims 18-19, Kwan et al. show intestinal tissue damage of large bowel resulting from GVHD as follows (p2237, Fig 3B).
Response to Arguments
Applicant's arguments filed 6/21/2022 have been fully considered but they are not persuasive. See response to arguments above.

6.	Claims 13 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,993,264 B2 (the ‘264 patent) in view of Nunn et al. and Kwan et al. as applied to claims 1, 3, 5-12, 14-15, 17-19, 21-30, and further in view of Saliba et al. (Blood. 2007;109:2751-2758.).
Claim 1 of the ‘264 patent in view of Nunn et al. and Kwan et al. teach a method of treating acute graft-versus-host disease (GVHD) following an allogeneic transplant as applied to claims 1, 3, 5-12, 13-14, 17-19, and 21-30 above.
Claim 1 of the ‘264 patent in view of Nunn et al. and Kwan et al. do not teach GVHD symptom at stage 1 to 4 or a clinical grading of I-IV.
Similarly, Saliba et al. teach acute graft-versus-host disease (GVHD) is a major limiting factor in allogeneic hematopoietic stem cell transplantation (Abstract, col 1). Saliba et al. show GVHD symptoms comprising stage 1 to 4 and a clinical grading of I-IV shown as follows (p2753, Table 2). Because both Kwan et al. and Saliba et al. teach Acute graft-versus-host disease (GVHD) is related to allogeneic hematopoietic cell transplantation, one of ordinary skill in the art before the effective filing date of this invention would have found it obvious to classify a GVHD patient by a symptom at stage 1 to 4 or a clinical grading of I-IV, reading on claim 13.
With respect to claim 16, Saliba et al. show patients comprising hyperacute GVHD (p2753, Table 2).
Response to Arguments
Applicant's arguments filed 6/21/2022 have been fully considered but they are not persuasive. See response to arguments above.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691. The examiner can normally be reached Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
04-September-2022
/ARADHANA SASAN/Primary Examiner, Art Unit 1615